g a e m l e e e d a n a e n department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division ahd yl cy wel ae ete pe s at uniform issue list se tepr pats legend taxpayer a amount b amount c - amount e amount g amount h ’ amount ira x non-ira firm u firm v dear in a letter dated date you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a maintains an individual_retirement_account ira x with firm u the ira x trustee is firm v on june distributions from ira x of amount b and amount c and on august _ taxpayer a requested and received _ taxpayer a requested firm u to calculate his required minimum in december distribution amount for code sec_401 required_minimum_distribution for the year by transferring the balance of the required amount from his ira account to non-ira account y instead on december _ firm u mailed a check for amount e directly to taxpayer a _as firm u had done in previous years and to complete his ' immediately upon receiving the check for amount e which on december taxpayer a understood represented the balance of his required_minimum_distribution amount for _as calculated by firm u taxpayer a returned the check to firm u since he had originally instructed that the balance of the required_distribution should be deposited in non-ira account y with firm u by way of an internal transfer taxpayer a had no immediate need for these funds and only requested firm u to make the december distribution in order to comply with the minimum distribution_requirements since taxpayer a instructed firm u to calculate and withdraw the correct minimum_required_distribution amount taxpayer a was not aware in december that amount e which firm u had withdrawn from ira x was incorrect and actually exceeded his required_minimum_distribution amount by amount g the sum of amounts b and c to be amount e and withdrew the full amount from taxpayer a's ira on the error occurred when firm u calculated taxpayer a's required_minimum_distribution for december that the taxpayer had previously withdrawn in june and august correct distribution that firm u should have made in december in order to complete taxpayer a's required_minimum_distribution for in doing so firm u failed to take into account amounts b and c therefore the was only amount h _while preparing taxpayer a's individual_income_tax_return form taxpayer a's tax preparer noticed the exceedingly high ira distribution on april for of amount reported on the form 1099-r that taxpayer a had received from the trustee of taxpayer a's ira x the tax preparer inquired of taxpayer a and firm u and discovered that the financial_institution firm u had made an error in processing taxpayer a's december ira distribution request it was only at this point in time aprii firm u first became aware that firm u had made an error in december withdrew an amount amount g in excess of what was required to be withdrawn from taxpayer a's ira x firm u informed taxpayer a that it had consulted with its internal and external counsel to determine whether it could unilaterally correct its error by re- depositing the funds back into taxpayer a's ra account in april that taxpayer a and his financial_institution and after several days firm u informed taxpayer a that since the 60-day rollover period withdrawal firm u could not simply reverse had passed from the december its error by re-depositing amount g from taxpayer's non-ira account where it had remained since december acknowledged its error and provided taxpayer a with a letter to support his waiver request of the internal_revenue_service back into his ira account however firm u based on the facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount g because the failure to waive such requirement would be a hardship and against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does apply to any amount_paid or distributed out of an ira to the individual for whese benefit the ira is maintained if - not the entire amount received including money and any other_property is paid into i an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into ii an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers code sec_408 provides in general that rules similar to the - rules of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained code sec_408 provides that paragraph d shall not apply to any amount to the extent such amount is required to be distributed under subsection a sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code - revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates a reliance on firm u to distribute the correct required_minimum_distribution to taxpayer a as a result of firm u's error amount e was distributed instead of the correct amount amount h by the time taxpayer a realized the mistake the 60-day rollover period had expired upon learning of the error by his financial_institution taxpayer a took immediate actions to correct the matter therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount g pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to amount g except as noted below to another ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 please note that pursuant to code sec_408 this ruling letter does not authorize the rollover of any amounts required to be distributed with respect to calendar_year no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent n e t n i i d if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t3 sincerely yours by frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
